WALTER M. ELSWICK, Judge.
On November 26, 1941, the state road commission was blast» ing rock in Birch River Road No. 30 in Webster County, West Virginia, near the residence of the claimant. A rock thrown by the blast fell through the roof of claimant’s residence, scattering sand, rock and dust practically all over the house. One bed was broken, rug damaged and the wallpaper and boards torn from ceiling. It appears from the record that claimant, the owner} should be reimbursed for damages. An itemized statement of the damages furnished by the claimant amounts to the sum of $38.50. The state road commission has made investigation and recommends payment of the claim which has the approval of the attorney general;
We are of the opinion that the claim is one that should be paid and, therefore, award the claimant the sum of thirty-eigh*. dollars and fifty cents ($38.50).